DETAILED ACTION
This action is responsive to the communication filed on 11/17/20.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckwith et al (US Pub. No. 2014/0096270 herein after “Beckwith”).


As per claim 1 and similarly claim 8, Beckwith discloses a method, comprising: 
establishing a communication link between a first computing system and a container at a second computing system, the second computing system being remote from the first computing system (Beckwith, para[0029] contacting computing device 100a to establish secure communications therewith), and the container including information defining access to a file in the container with use of code in the container (Beckwith, para[0015] accessing information stored in a data container…a data structure that comprises a combination of protected data, sequences of instructions controlling and providing access to the protected data and security data that may include a public key); and sending, by the first computing system, an instruction via the communication link, the instruction configured to cause a change to the information in the container (Beckwith, para[0031] in response to changes made to the contents…transmit those changes between the two computing devices to enable updating of the contents).

As per claim 2, and similarly claim 9, Beckwith discloses the method of claim 1, wherein the information is configured to define at least one of whether, how, where, when, or by whom the file is able to be accessed using the code (Beckwith, para[0015-0016]).

As per claim 3, and similarly claim 10, Beckwith discloses the method of claim 1, further comprising: sending, from the first computing system to the second computing system, the container including the file and the code (Beckwith, para[0018,0024]).

As per claim 4, and similarly claim 11, Beckwith discloses the method of claim 3, further comprising: combining, by the first computing system, the file and the code into the container prior to sending the container to the second computing system (Beckwith, para[0015]).

As per claim 7, and similarly claim 14, Beckwith discloses the method of claim 1, wherein the file included in the container at the second computing system is encrypted, and the method further comprises: receiving, by the first computing system and from the second computing system, a request for access to the file included in the container at the second computing system; after receiving the request for access, determining, by the first computing system, that a user of the second computing system is authorized to access the file; and based at least in part on the user being authorized to access the file, sending, from the first computing system to the second computing system, a key for decrypting the file (Beckwith, para[0015-0016,0033]).

As per claim 15, Beckwith discloses a method, comprising: 
sending, from a first computing system to a second computing system remote from the first computing system, a container including a file and code, the code configured to enable access the file (Beckwith, para[0018,0024] sharing…such data containers, exchanging signals conveying at least copies of the data container through the network); 
receiving, by the first computing system and from the second computing system, a modified version of the container that includes an edited version of the file based on input via a user interface of the second computing system; and separating, by the first computing system, the edited version of the file from the modified version of the container (Beckwith, para[0018,0031-0032] updating such data containers and/or the protected data they contain…synchronizing copies of the data containers; devices cooperate to recurringly compare their respective copies of the data container to synchronize them…recurringly transmit those changes).

As per claim 16, Beckwith discloses the method of claim 15, further comprising: storing, by the first computing system, the edited version of the file (Beckwith, para[0027]).

As per claim 17, Beckwith discloses the method of claim 15, further comprising: combining, by the first computing system, the file and the code into the container prior to sending the container to the second computing system (Beckwith, para[0015]).

As per claim 20, Beckwith discloses the method of claim 15, wherein the file included in the container sent to the second computing system is encrypted, and the method further comprises: receiving, by the first computing system and from the second computing system, a request for access to the file included in the container at the second computing system; after receiving the request for access, determining, by the first computing system, that a user of the second computing system is authorized to access the file; and based at least in part on the user being authorized to access the file, sending, from the first computing system to the second computing system, a key for decrypting the file (Beckwith, para[0015-0016,0033]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckwith and further in view of Orloff et al (US Pub. No. 2018/0260578 herein after “Orloff”).

As per claim 5, and similarly claim 18, Beckwith does not disclose, however, Orloff discloses the method of claim 4, further comprising: determining, by the first computing system, that the file is of a first type; determining, by the first computing system, that the code is able to access files of the first type; and selecting, by the first computing system, the code for inclusion in the container based at least in part on the file being of the first type and the code being able to access files of the first type (Orloff, para[0025-0034]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Orloff’s teaching of Self Destructing Portable Encrypted File Containers into Beckwith’s teaching of Secure Data Containers and Data Access Control because one of the ordinary skill in the art would have been motivated to provide access to a file system element in the encrypted file system container through a viewer application.

As per claim 6, and similarly claim 19, Beckwith does not disclose, however, Orloff discloses the method of claim 5, further comprising: determining, by the first computing system, an operating system of the second computing system; wherein selecting the code for inclusion in the container is further based at least in part on the operating system (Orloff, para[0025-0034]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Orloff’s teaching of Self Destructing Portable Encrypted File Containers into Beckwith’s teaching of Secure Data Containers and Data Access Control because one of the ordinary skill in the art would have been motivated to provide access to a file system element in the encrypted file system container through a viewer application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/          Primary Examiner, Art Unit 2448